DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application contains claims directed to the following patentably distinct species of: 
Species of the sensing system:
• 	Species I as illustrated in Figure(s) 1-3 and 5-6, and further disclosed in  [0009], [0011]-[0039];
•	Species II as illustrated in Figure(s) 1 and 4, and further disclosed in [0009], [0040]-[0051];
•	Species III as illustrated in Figure(s) 1 and 7-11, and further disclosed in [0009], [0061]-[0078];
•	Species IV as illustrated in Figure(s) 12, and further disclosed in [0009], [0079].

The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	In Species I,  a configuration is exemplified in which both the transmission of the transmission wave and the reception of the reception wave are implemented by the single transmission and reception unit 210 including the single vibrator 21 (see [0024]).  In addition, this species is not an obvious variants of any other based on the current record.
•	In Species II, the configuration on the transmission side and the configuration on the reception side are separated; furthermore, the object detection device 200 includes, as a configuration of the reception side, a reception unit 311, a pre-processing unit 312, a threshold processing unit 313, a detection unit 314 and a reception control unit 315; and includes, as a configuration of the transmission side, a transmission unit 301 and a transmission control unit 302.  (see [0040]).  In addition, this species is not an obvious variants of any other based on the current record.
 
•	In Species III, the object detection device optimizes CFAR processing based on a detection result of the object. The object detection device 200' includes a CFAR processing unit 321 as a reception side configuration in addition to the configuration of the object detection device 200 according to the first embodiment shown in Fig. 4.  (see [0061]).  In addition, this species is not an obvious variants of any other based on the current record.

•	Species IV, that the transmission control unit 302 and the reception control unit 315 are not provided. That is, the object detection device 200" does not optimize the transmission interval and the measurement time by the transmission control unit 302 and the reception control unit 315, and optimizes the moving average time by the CFAR processing unit 321.  (see [0079]).  In addition, this species is not an obvious variants of any other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomire can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    
/AMIE M NDURE/Examiner, Art Unit 3645




/ISAM A ALSOMIRI/            Supervisory Patent Examiner, Art Unit 3645